 

 

Case 1:20-cv-00182-MN Document1 Filed 02/06/20 Page 1 of 3 PagelD #: 1
Official Form 417A (12/18)

ci
UNITED STATES BANKRUPTCY coURLEP
DISTRICT OF DELAWARE annrep -6 AM 83

CLERK
US. BANKRUPTCY CORE
NOTICE OF APPEAL AND STATEMENT OF ELECTION ?!C! OF OF

Part 1: Identify the appellant(s) Case 07 - (046

1. Name(s) of appellant(s):
Michael D. and Candence B. Lynch

2. Position of appellant(s) in the adversary proceeding or bankruptcy case that is the subject of this

appeal:
For appeals in an adversary proceeding. For appeals in a bankruptcy case and not in an
Q Plaintiet adversary proceeding.
Q) Defendant OQ pebtor
C) other (describe) CQ) creditor
CJ Trustee

other (describe) Movants

Part 2: Identify the subject of this appeal
Reissued Memorandum Order Denying Motion To

1. Describe the judgment, order, or decree appealed from: Reopen Chapter 11 Bankruptcy Case

2. State the date on which the judgment, order, or decree was entered: January 22, 2020

Part 3: Identify the other parties to the appeal

List the names of all parties to the judgment, order, or decree appealed from and the names, addresses,
and telephone numbers of their attorneys (attach additional pages if necessary):
Michael D. and
1. Party: Candence B. Lynch_ Attorney: Prose
12860 SW 27 Street
Miami, FL 33175

 

 

2. Party: Alan M. Jacobs Attorney: Mark S. Indelicato, Esquire Victoria A. Guilfoyle, Esquire
Liquidating Trustee Tor the Hahn &Hessen

Blank Rome LLP
1201 Market Street, Suite 80(

Wilmington, DE19801

 

 

New Century Liquidating Trust 488Madison Avenue
New York, NY 10022

Official Form 417A Notice of Appeal and Statement of Election page 1

 

 
 

 

Case 1:20-cv-00182-MN Document1 Filed 02/06/20 Page 2 of 3 PagelD #: 2

«

 

Part 4: Optional election to have appeal heard by District Court (applicable only in
certain districts)

If a Bankruptcy Appellate Panel is available in this judicial district, the Bankruptcy Appellate Panel will
hear this appeal unless, pursuant to 28 U.S.C. § 158(c)(1), a party elects to have the appeal heard by the
United States District Court. If an appellant filing this notice wishes to have the appeal heard by the
United States District Court, check below. Do not check the box if the appellant wishes the Bankruptcy
Appellate Panel to hear the appeal.

Q) Appellant(s) elect to have the appeal heard by the United States District Court rather than by
the Bankruptcy Appellate Panel.

APPEAL TO THE UNITED STATE DISTRICT COURT FOR DELEWARE
Part 5: Sign belo

 

ft.

Signature of attorney for appellant(s) (or appellant(s)
if not represented by an attorney)

Date: FEBRUARY 4, 2020

 

Name, address, and telephone number of attorney

(or appatant(s) if not represented by an attorney):
Michael D. and Candence B. Lynch

12860 SW 21 Street
Miami, FL 33175
305-798-3460

Fee waiver notice: If appellant is a child support creditor or its representative and appellant has filed the
form specified in § 304(g) of the Bankruptcy Reform Act of 1994, no fee is required.

[Note to inmate filers: If you are an inmate filer in an institution and you seek the timing benefit of Fed.
R. Bankr. P. 8002(c)(1), complete Director's Form 4170 (Declaration of Inmate Filing) and file that
declaration along with the Notice of Appeal.]

Official Form 417A Notice of Appeal and Statement of Election page 2

 

 
— s &

Case 1:20-cv-00182-MN Document1 Filed 02/06/20 Page 3 of 3 PagelD #: 3

. Cc!
CERTIFICATE OF SERVICE cot [. E D

I Michael D. Lynch, Pro se do hereby certify on this 4" day of FLERE ar§, ANHE: 3!
I caused one copy of the Notice of Appeal and Statement of Election for the.
‘ . NTs i | URT
Order Denying Motion to Reopen Chapter 11 Bankruptcy Case; of OF T6d, RE
to be served as follows:

Upon Alan M. Jacobs, Liquidating Trustee for the New Century Liquidating
Trust via U.S. Postal Service certified mail, return receipt requested, postage
prepaid, addressed to:

Alan M. Jacobs Liquidating Trustee for the New Century Liquidating Trust, 999
Central Avenue, Suite 208 Woodmere, NY 11598

Copies via U. S. Postal Service first class mail postage prepaid, to:
Mark S. Indelicato, Hahn & Hessen 488 Madison Avenue New York, NY 10022
And

Victoria A. Guilfoyle, Esquire Blank Rome LLP 1201 Market Street, Suite 800
Wilmington, DE 19801

 

J. —t
Michael D. Lynch Pro se

12860 SW 21 Street
Miami, FL 33175
305/798/3460
mlynch@yahoo.com

 

 
